Some misunderstanding seems to have arisen as to the total amount the defendant *Page 442 
is to pay. Under our decree, the defendant insurance company is to pay to the assured and to the mortgagee jointly, as the interest appeared on the day the judgment was signed in the district court, the sum of $3,000, plus interest, penalties, costs, and attorney's fees.
The amount on deposit in the registry of the court is to be turned over to the mortgagee, and, on final settlement with the assured, the defendant is to have credit for said amount.
Rehearing refused.